Cite as: 569 U. S. ____ (2013)           1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
      NEVADA, ET AL., PETITIONERS v. CALVIN

                O’NEIL JACKSON

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

               No. 12–694.   Decided June 3, 2013


   PER CURIAM.
   In this case, the Court of Appeals held that respondent,
who was convicted of rape and other serious crimes, is en-
titled to relief under the federal habeas statute because
the Supreme Court of Nevada unreasonably applied clearly
established Supreme Court precedent regarding a crim-
inal defendant’s constitutional right to present a defense.
At his trial, respondent unsuccessfully sought to introduce
evidence for the purpose of showing that the rape victim
previously reported that he had assaulted her but that
the police had been unable to substantiate those allega-
tions. The state supreme court held that this evidence
was properly excluded, and no prior decision of this Court
clearly establishes that the exclusion of this evidence
violated respondent’s federal constitutional rights. The
decision of the Court of Appeals is therefore reversed.
                             I
  Respondent Calvin Jackson had a tumultuous decade-
long romantic relationship with Annette Heathmon. In
1998, after several previous attempts to end the relation-
ship, Heathmon relocated to a new apartment in North
Las Vegas without telling respondent where she was mov-
ing. Respondent learned of Heathmon’s whereabouts,
and on the night of October 21, 1998, he visited her
apartment. What happened next was the focus of re-
spondent’s trial.
  Heathmon told police and later testified that respondent
2                   NEVADA v. JACKSON

                         Per Curiam

forced his way into her apartment and threatened to kill
her with a screwdriver if she did not have sex with him.
After raping Heathmon, respondent hit her, stole a ring
from her bedroom, and dragged her out of the apartment
and toward his car by the neck and hair. A witness con-
fronted the couple, and respondent fled. Police observed
injuries to Heathmon’s neck and scalp that were consis-
tent with her account of events, and respondent was even-
tually arrested.
  Although respondent did not testify at trial, he dis-
cussed Heathmon’s allegations with police shortly after his
arrest, and his statements were admitted into evidence
at trial. Respondent acknowledged that Heathmon might
have agreed to have sex because the two were alone and
“she was scared that [he] might do something,” Tr. 305,
but he claimed that the sex was consensual. Respondent
also admitted striking Heathmon inside the apartment
but denied pulling her outside by the neck and hair.
  Shortly before trial, Heathmon sent the judge a letter
recanting her prior accusations and stating that she would
not testify. She went into hiding, but police eventually
found her and took her into custody as a material wit-
ness. Once in custody, Heathmon disavowed the letter and
agreed to testify. When asked about the letter at trial, she
stated that three of respondent’s associates had forced her
to write it and had threatened to hurt her if she appeared
in court.
  At trial, the theory of the defense was that Heathmon
had fabricated the sexual assault and had reported it to
police in an effort to control respondent. To support that
theory, the defense sought to introduce testimony and
police reports showing that Heathmon had called the
police on several prior occasions claiming that respondent
had raped or otherwise assaulted her. Police were unable
to corroborate many of these prior allegations, and in
several cases they were skeptical of her claims. Although
                  Cite as: 569 U. S. ____ (2013)             3

                           Per Curiam

the trial court gave the defense wide latitude to cross-
examine Heathmon about those prior incidents, it refused
to admit the police reports or to allow the defense to call as
witnesses the officers involved. The jury found respondent
guilty, and he was sentenced to life imprisonment.
   Respondent appealed his conviction to the Nevada Su-
preme Court, arguing, among other things, that the trial
court’s refusal to admit extrinsic evidence relating to the
prior incidents violated his federal constitutional right
to present a complete defense, but the Nevada Supreme
Court rejected that argument.
   After exhausting his remedies in state court, respondent
filed a federal habeas petition, again arguing that the trial
court’s ruling had violated his right to present a defense.
Applying AEDPA’s deferential standard of review, the
District Court denied relief, but a divided panel of the
Ninth Circuit reversed. 688 F. 3d 1091 (2012). The major-
ity held that extrinsic evidence of Heathmon’s prior alle-
gations was critical to respondent’s defense, that the
exclusion of that evidence violated respondent’s constitu-
tional right to present a defense, and that the Nevada
Supreme Court’s decision to the contrary was an unrea-
sonable application of this Court’s precedents. Id., at
1097–1101. Although it acknowledged that the state court
had ruled that the evidence was inadmissible as a matter
of state law, the Ninth Circuit concluded that the impact
of the State’s rules of evidence on the defense “was dispro-
portionate to the state’s interest in . . . exclusion.” Id., at
1101–1104. Finding that the trial court’s erroneous evi-
dentiary ruling was not harmless, id., at 1104–1106, the
Ninth Circuit ordered the State either to retry or to re-
lease respondent.
                         II
  The Antiterrorism and Effective Death Penalty Act of
1996 (AEDPA) authorizes a federal habeas court to grant
4                   NEVADA v. JACKSON

                         Per Curiam

relief to a prisoner whose state court conviction “involved
an unreasonable application of . . . clearly established
Federal law, as determined by the Supreme Court of the
United States.” 28 U. S. C. §2254(d)(1). It is settled that
a federal habeas court may overturn a state court’s appli-
cation of federal law only if it is so erroneous that “there
is no possibility fairminded jurists could disagree that the
state court’s decision conflicts with this Court’s prece-
dents.” Harrington v. Richter, 562 U. S. ___, ___ (2011)
(slip op., at 13). Applying that deferential standard, we
conclude that the Nevada Supreme Court’s decision was
reasonable.
   “[T]he Constitution guarantees criminal defendants ‘a
meaningful opportunity to present a complete defense,’ ”
Crane v. Kentucky, 476 U. S. 683, 690 (1986) (quoting
California v. Trombetta, 467 U. S. 479, 485 (1984)), but
we have also recognized that “ ‘state and federal rulemak-
ers have broad latitude under the Constitution to establish
rules excluding evidence from criminal trials,’ ” Holmes v.
South Carolina, 547 U. S. 319, 324 (2006) (quoting United
States v. Scheffer, 523 U. S. 303, 308 (1998)). Only rarely
have we held that the right to present a complete defense
was violated by the exclusion of defense evidence under a
state rule of evidence. See 547 U. S., at 331 (rule did not
rationally serve any discernible purpose); Rock v. Arkan-
sas, 483 U. S. 44, 61 (1987) (rule arbitrary); Chambers v.
Mississippi, 410 U. S. 284, 302–303 (1973) (State did not
even attempt to explain the reason for its rule); Washing-
ton v. Texas, 388 U. S. 14, 22 (1967) (rule could not be
rationally defended).
   As the Ninth Circuit conceded, “[t]he Nevada Supreme
Court recognized and applied the correct legal principle.”
688 F. 3d, at 1097. But contrary to the Ninth Circuit’s
conclusion, the State Supreme Court’s application of our
clearly established precedents was reasonable. The start-
ing point in the state court’s analysis was a state statute
                 Cite as: 569 U. S. ____ (2013)            5

                          Per Curiam

that generally precludes the admission of extrinsic evi-
dence of “[s]pecific instances of the conduct of a witness,
for the purpose of attacking or supporting the witness’
credibility, other than conviction of crime.” App. to Pet.
for Cert. 66; see Nev. Rev. Stat. §50.085(3) (2011). The
purpose of that rule, the Nevada Supreme Court has
explained, “is to focus the fact-finder on the most impor-
tant facts and conserve ‘judicial resources by avoiding mini-
trials on collateral issues.’ ” Abbott v. State, 122 Nev.
715, 736, 138 P. 3d 462, 476 (2006) (quoting State v. Long,
140 S. W. 3d 27, 30 (Mo. 2004)). These are “good rea-
son[s]” for limiting the use of extrinsic evidence, Clark v.
Arizona, 548 U. S. 735, 770 (2006), and the Nevada statute
is akin to the widely accepted rule of evidence law that
generally precludes the admission of evidence of specific
instances of a witness’ conduct to prove the witness’ char-
acter for untruthfulness. See Fed. Rule Evid. 608(b); C.
Mueller & L. Kirkpatrick, Evidence §6.27, pp. 497–499
(4th ed. 2009). The constitutional propriety of this rule
cannot be seriously disputed.
   As an exception to the prohibition contained in Nev.
Rev. Stat. §50.085(3), the Nevada Supreme Court held in
Miller v. State, 105 Nev. 497, 499–500, 779 P. 2d 87, 88–89
(1989), that “in a sexual assault case defense counsel may
cross-examine a complaining witness about previous fab-
ricated sexual assault accusations and, if the witness
denies making the allegations, may introduce extrinsic
evidence to prove that fabricated charges were made by
that witness in the past.” App. to Pet. for Cert. 66. But in
order to introduce evidence showing that the witness
previously made false allegations, the defendant must file
written notice, and the trial court must hold a hearing.
Miller, supra, at 501, 779 P. 2d, at 90. Respondent did not
file the requisite notice, and the State Supreme Court
upheld the exclusion of evidence of prior sexual assault
complaints on this basis.
6                   NEVADA v. JACKSON

                         Per Curiam

  No decision of this Court clearly establishes that this
notice requirement is unconstitutional. Nor, contrary to
the reasoning of the Ninth Circuit majority, see 688 F.
3d, at 1103–1104, do our cases clearly establish that the
Constitution requires a case-by-case balancing of interests
before such a rule can be enforced. The decision on which
the Ninth Circuit relied, Michigan v. Lucas, 500 U. S. 145
(1991), is very far afield. In that case, we reversed a
decision holding that the Sixth Amendment categorically
prohibits the enforcement of a rule that required a rape
defendant to provide pretrial notice if he wished to intro-
duce evidence of his prior sexual relationship with the
complaining witness. The Court did not even suggest,
much less hold, that it is unconstitutional to enforce such
a rule unless a case-by-case balancing of interests weighs
in favor of enforcement. Instead, the Court “express[ed]
no opinion as to whether or not preclusion was justified in
th[at] case” and left it for the state courts to address that
question in the first instance. Id., at 153. No fair-minded
jurist could think that Lucas clearly establishes that the
enforcement of the Nevada rule in this case is inconsistent
with the Constitution.
  Some of the evidence that respondent sought to in-
troduce concerned prior incidents in which the victim re-
ported that respondent beat her up but did not sexually
assault her, and the state supreme court did not view its
Miller decision as applying in such circumstances. But the
state court did not simply invoke the rule set out in Nev.
Rev. Stat. §50.085(3). Rather, the court reasoned that the
proffered evidence had little impeachment value because
at most it showed simply that the victim’s reports could
not be corroborated. The admission of extrinsic evidence
of specific instances of a witness’ conduct to impeach the
witness’ credibility may confuse the jury, unfairly embar-
rass the victim, surprise the prosecution, and unduly
prolong the trial. No decision of this Court clearly estab-
                 Cite as: 569 U. S. ____ (2013)           7

                          Per Curiam

lishes that the exclusion of such evidence for such reasons
in a particular case violates the Constitution.
   In holding that respondent is entitled to habeas relief,
the Ninth Circuit pointed to two of its own AEDPA deci-
sions in which it granted habeas relief to state prisoners
who were not allowed to conduct a full cross-examination
of the witnesses against them. 688 F. 3d, at 1098–1101
(discussing Fowler v. Sacramento Cty. Sheriff ’s Dept., 421
F. 3d 1027, 1035–1038 (CA9 2005) and Holley v. Yar-
borough, 568 F. 3d 1091, 1098–1101 (CA9 2009)). Those
cases in turn relied on Supreme Court decisions holding
that various restrictions on a defendant’s ability to cross-
examine witnesses violate the Confrontation Clause of the
Sixth Amendment. See, e.g., Olden v. Kentucky, 488 U. S.
227, 231 (1988) (per curiam); Delaware v. Van Arsdall, 475
U. S. 673, 678–679 (1986); Davis v. Alaska, 415 U. S.
308, 315–316 (1974). But this Court has never held that
the Confrontation Clause entitles a criminal defendant to
introduce extrinsic evidence for impeachment purposes.
See Delaware v. Fensterer, 474 U. S. 15, 22 (1985)
(per curiam) (observing that “the Confrontation Clause is
generally satisfied when the defense is given a full and
fair opportunity to . . . expose [testimonial] infirmities
through cross-examination”). See also Jordan v. Warden,
675 F. 3d 586, 596 (CA6 2012); Brown v. Ruane, 630 F. 3d
62, 70 (CA1 2011).
   The Ninth Circuit elided the distinction between cross-
examination and extrinsic evidence by characterizing the
cases as recognizing a broad right to present “evidence
bearing on [a witness’] credibility.” 688 F. 3d, at 1099. By
framing our precedents at such a high level of generality,
a lower federal court could transform even the most imag-
inative extension of existing case law into “clearly estab-
lished Federal law, as determined by the Supreme Court.”
28 U. S. C. §2254(d)(1). In thus collapsing the distinction
between “an unreasonable application of federal law” and
8                   NEVADA v. JACKSON

                         Per Curiam

what a lower court believes to be “an incorrect or erroneous
application of federal law,” Williams v. Taylor, 529 U. S.
362, 412 (2000), the Ninth Circuit’s approach would defeat
the substantial deference that AEDPA requires.
  The petition for a writ of certiorari and respondent’s
motion to proceed in forma pauperis are granted. The
judgment of the United States Court of Appeals for the
Ninth Circuit is reversed, and the case is remanded for
further proceedings consistent with this opinion.

                                            It is so ordered.